DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 8, 10-11, 16, and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Michie et al. (WO 2006/065651, hereinafter “Michie”).
In regard to claim 1, Michie discloses a first composition suitable for pipes (pg. 39 lines 4-7). The composition has a high load melt flow rate of preferably in the range from 3 to 20 g per 10 min (pg. 39 lines 10-11). The melt flow ratio (I21/I5) is preferably in the range from 20 to 42 (pg. 39 lines 13-15). The density of the composition suitable for pipes is from 0945 to 0.955 g/cc (pg. 39 lines 24-27). The composition comprises a HMW component and a LMW component (pg. 40 lines 1-21). The first ethylene-based polymer is the HMW component and the second ethylene-based polymer is the LMW component. The HMW ethylene component comprises 62 to 45 weight percent of the composition (pg. 40 lines 14-16). The LMW ethylene component comprises 38 to 55 weight percent of the composition (pg. 40 lines 18-20). In the embodiment suitable for pipes, the HMW component has an I21 of 0.25 to 4 grams per 10 minutes (pg. 35 lines 10-12). The density of the HMW component is 0.915 to 0.935 g/cc (pg. 36 lines 1-9). The ratio of the “high load melt index (I21) of the first to the “high load melt index of the first prima facie case of obviousness.
The azide compound is present in an amount less than 150 ppm (pg. 6 lines 4-5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim. 
	In regard to claim 2, Michie discloses that the embodiment suitable for pipes, the HMW component has an I21 of 0.25 to 4 grams per 10 minutes (pg. 35 lines 10-12).
In regard to claim 3, Michie discloses a polymer composition that comprises a low molecular weight ethylene polymer component and a high molecular weight ethylene component coupled with a polysulfonyl azide (abstract). Thus, the HMW ethylene component weight average molecular weight is greater than the low molecular weight ethylene polymer component weight average molecular weight.
	In regard to claim 4, Michie discloses that the HMW ethylene component comprises 62 to 45 weight percent of the composition (pg. 40 lines 14-16). The LMW ethylene component comprises 38 to 55 weight percent of the composition (pg. 40 lines 18-20). Thus, the weight ratio of the first ethylene based polymer to the second ethylene-based polymer is less than, or equal to, 1.5.
	In regard to claim 8, Michie discloses that the polymer composition is around 99 wt% of the total composition (Table 12).
In regard to claim 10, Michie discloses that the HMW component is an ethylene/alpha olefin interpolymer (pg. 10 lines 3-10).
In regard to claim 11, Michie discloses that the alpha-olefin is selected from conomoners of propylene, 1-butene, 1-hexene, and 1-octene (pg. 9 lines 1-9).
prima facie case of obviousness.
In regard to claim 22, Michie discloses a first composition suitable for pipes (pg. 39 lines 4-7). The composition has a high load melt flow rate of preferably in the range from 3 to 20 g per 10 min (pg. 39 lines 10-11). The melt flow ratio (I21/I5) is preferably in the range from 20 to 42 (pg. 39 lines 13-15). The density of the composition suitable for pipes is from 0945 to 0.955 g/cc (pg. 39 lines 24-27). The composition comprises a HMW component and a LMW component (pg. 40 lines 1-21). The first ethylene-based polymer is the HMW component and the second ethylene-based polymer is the LMW component. The HMW ethylene component comprises 62 to 45 weight percent of the composition (pg. 40 lines 14-16). The LMW ethylene component comprises 38 to 55 weight percent of the composition (pg. 40 lines 18-20). In the embodiment suitable for pipes, the HMW component has an I21 of 0.25 to 4 grams per 10 minutes (pg. 35 lines 10-12). The density of the HMW component is 0.915 to 0.935 g/cc (pg. 36 lines 1-9). The ratio of the “high load melt index (I21) of the first to the “high load melt index of the first ethylene based polymer” is from 5-80. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.
prima facie case of obviousness exists. In re Wertheim. 
The pipe composition of Michie is substantially similar to the composition claimed by the applicant. Because the pipe is made with a substantially similar composition to that of the Applicant’s, the pipe of Michie would have the same properties. See In re Papesch, 315 F.2d 381, 391 (CCPA 1963). Thus, it would naturally flow that the pipe composition of Michie would have a hydrostatic design basis validation for long term hydrostatic strength at 900C and 690 psi, as measure according to ASTM D2837, of greater than 3800 hours. 
	In regard to claim 23, Michie discloses that the PENT value is greater than 10,000 hours (pg. 76 lines 18-26). 

Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. 
The applicant argues that the prior art of record fails to teach or fairly suggest all of the limitations recited in independent claims 1 and 22. The applicant argues that Michie teaches a range that is greater than, or equal to, 100 ppm, based on the weight of the first composition. The applicant argues that the previously submitted Metha Declaration demonstrates the azide range is critical to the present invention in outlining the advantages and unexpected results relative to the prior art range. 
In response, the examiner, respectfully, disagrees. The previously submitted Metha Declaration demonstrates that it is the combination of elements that results in improved results. 
As stated in the Board Decision dated June 4th, 2020, where a claim range overlaps or is fully encompassed by a prior art range, a prima facie case of obviousness exists (pg. 6). In fact, when, as here, the claimed ranges are completely encompassed by the prior art, the conclusion is even more compelling than in cases of mere overlap. The applicant has not explained why the limited number of inventive resins tested is representative of the broad scope of resins claimed. 
Michie states that the invention provides a film that has both higher dart impact strength and a greater side-to-side bubble stability, than a film made from an otherwise identical polymer composition that lacks a coupling agent (col. 6 lines 4-12). Thus, Michie seeks that same advantages at the applicant. The applicant has not provided an explanation as to why the evidenced relied upon would have been unexpected by one of ordinary skill in the art or is reasonably commensurate in scope with the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782